Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered March 22, 2002, convicting him of sexual abuse in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of sexual abuse in the first degree beyond a reasonable doubt. The evidence established that the defendant, acting in concert with his codefendant, subjected the complainant to unwanted sexual contact while the codefendant forcibly restrained her (see Matter of Khaliek W., 193 AD2d 683 [1993]).
The defendant’s remaining contentions are without merit. Ritter, J.E, Krausman, Townes and Cozier, JJ., concur.